Citation Nr: 1634711	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  06-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post left anterior cruciate ligament (ACL) cyst decompression and lateral tibial plateau (LTP) chondroplasty (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1993 to July 1993, March 2003 to September 2004, and May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2005, the RO granted service connection for a left knee disability and assigned a noncompensable evaluation effective September 11, 2004.  In March 2005 the RO increased the evaluation of the Veteran s left knee disability to 10 percent effective September 11, 2004.  

A Travel Board hearing was held in June 2012 with the Veteran in Montgomery, Alabama, before the undersigned, who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue was remanded for additional development in October 2012.  

The Board notes that the additional issues of entitlement to service connection for a cysts on the uterus, hysterectomy, posttraumatic stress disorder, and diabetes, as well as entitlement to increased ratings for left lower extremity sciatica and chronic lumbar spine degenerative disc disease have also been appealed to the Board.  However, as the Veteran has requested a hearing on these issues, they will be not be decided at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts her left knee disability is worse than the currently assigned 10 percent disability rating.  

The claim was remanded for additional adjudication to include VA examinations in October 2012.  The Veteran underwent three additional VA examinations.  

In VA examinations dated in November 2012 and March 2015, limitation of motion was noted, but there was no evidence of instability. 

During a June 2015 VA examination, the examiner noted established diagnoses of status post left anterior cruciate ligament cyst decompression and status-post LTP chondroplasty.  The examiner also reported that left knee strain and left knee lateral instability were new and separate diagnoses.

Although the June 2015 VA examiner indicated that the Veteran had additional diagnoses of the left knee, the examiner failed to address whether these diagnoses were caused or aggravated by her service-connected left knee disability.  As such, a new VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to the VA examiner who conducted the June 2015 VA examination for an addendum opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  The examiner is asked to address: 

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has instability or a left knee strain that was (i) caused by, or (ii) aggravated by (permanently worsened beyond natural progression) his service-connected status-post left anterior cruciate ligament (ACL) cyst decompression and lateral tibial plateau (LTP) chondroplasty.

If the physician finds that the Veteran's diagnosed  instability or left knee strain was aggravated her current service-connected left knee disability, the physician should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred, to the extent possible.  A complete rationale for all opinions expressed should be provided.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


